Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:


“a luminance motion component extractor which…;”
In claim 4:	“an image extractor which…;”
“a luminance motion component extractor which…;” and
“an arithmetic unit which…”

Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification shows that the image extractor and luminance motion component extractor may be processors (see specification, para 61).  Figure 15 shows an “arithmetic unit” which is described by name in the specification at paras 41, 48, and 86; however, no particular structural elements are described that correspond to the arithmetic unit (see the rejection under 35 USC 112, below).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 6, and 8 of U.S. Patent No. 10,571,794.  Regarding independent claims 1, 2, 4, and 6 of the instant application, although the conflicting claims are not identical, they are not patentably distinct because they are generic to all that is recited in patent claims 1, 2, 2, and 6, respectively; that is, claims 1, 2, 4, and 6 of the instant application are each anticipated by patent claims 1, 2, 2, and 6, respectively, because the patent claims contain comprise the limitations of the application claims, which are therefore an obvious variant thereof.  An illustration of the claim correspondence is as follows:
U.S. Patent No. 10,571,794
Instant Application (17/243,654)
1. A dynamic illusion presentation device, wherein a luminance motion component, having a temporal frequency such that among a first value and a second value an absolute value of the temporal frequency is equal to or larger than the second value, is superimposed on
an image including a spatial frequency component an absolute value of which is larger than zero and having a temporal frequency an absolute value of which is equal to or smaller than the first value, 


the luminance motion component is a component corresponding to the image, and the second value representing an absolute value of a temporal frequency is larger than the first value, the image and the luminance motion component are generated from an identical moving image, the moving image includes a periodic or repetitive motion component, the image is a component having a temporal frequency which is zero or approximately zero in several pieces of frames of the moving image, the 

2. A dynamic illusion presentation device, wherein a luminance motion component, having a temporal frequency such that among a first value and a second value an absolute value of the temporal frequency is equal to or larger than the second value, is superimposed on an image including a spatial frequency component an absolute value of which is larger than zero and having a temporal frequency an absolute value of which is equal to or smaller than the first value, the luminance motion component is a component corresponding to the image, and the second value representing an absolute value of a temporal frequency is larger than the first value, the image and the luminance motion component are generated from an identical moving image, the image is a component having a temporal frequency which is zero or approximately zero in several pieces of frames of the moving image, the luminance motion component generated from the plurality of pieces of the frames of the moving image, the luminance motion component is a component which is obtained by subtracting a luminance static component of the moving image from a luminance component of the moving image of each frame, and the luminance motion component is a component which is obtained by reducing a high spatial frequency component of a luminance motion component moving image included in the moving image, and by reducing spatial frequency contrast.

2. A dynamic illusion presentation device, wherein a luminance motion component, having a temporal frequency such that among a first value and a second value an absolute value of the temporal frequency is equal to or larger than the second value, is superimposed on an image including a spatial frequency component an absolute value of which is larger than zero and having a temporal frequency an absolute value of which is equal to or smaller than the first value, the luminance motion component is a component corresponding to the image, and the second value representing an absolute value of a temporal frequency is larger than the first value, the image and the luminance motion component are generated from an identical moving image, the image is a component having a temporal frequency which is zero or approximately zero in several pieces of frames of the moving image, the luminance motion component generated from the plurality of pieces of the frames of the moving image, the luminance motion component is a component which is obtained by subtracting a luminance static component of the moving image from a luminance component of the moving image of each frame, and the luminance motion component is a component which is obtained by reducing a high spatial frequency component of a luminance motion component moving image included in the moving image, and by reducing spatial frequency contrast.

6. A dynamic illusion presentation method, wherein a step in which a luminance motion component, having a temporal frequency such that among a first value and a second value an absolute value of the temporal frequency is equal to or larger than the second 






a first processor which obtains an image, the image including a spatial frequency component an absolute value of which is larger than zero and having a temporal frequency an absolute value of which is equal to or smaller than a first value, from an input video; and

a second processor which obtains a luminance motion component having a temporal frequency an absolute value of which is equal to or larger than a second value, wherein the luminance motion component is a component corresponding to the image and the second value is larger than the first value.














2. A video generation device comprising: 























an image extractor which obtains a static image from an input video; and a luminance motion component extractor which subtracts a luminance static component, the luminance static component being obtained from the static image, from a luminance component of each of several pieces of frames in the input video so as to obtain a luminance motion component.




4. A video generation device comprising: 






















an image extractor which obtains a static image from an input video; a luminance motion component extractor which subtracts a luminance static component for frames in the input video from luminance components of the frames so as to obtain a luminance motion component, the luminance static component being obtained from the static image; and an arithmetic unit which generates a second video mainly including the luminance motion component obtained for the frames in the input video.

6. A video generation
method comprising:






















an image extracting step of obtaining a static image from an input video; a luminance motion component extracting step of subtracting a luminance static component for frames in the input video from luminance components of the frames so as to obtain a luminance motion component, the luminance static component being obtained from the static image; and an arithmetic step of generating a second video mainly including the luminance motion component obtained for the frames in the input video.



A summary of all corresponding claims, including instant application dependent claims, is as follows:
Instant Application
1
2
3
4
5
6
7
8
Patent No. 10,571,794
1
2
5
2
2
6
6
8





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim limitation “an arithmetic unit” invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification appears to show an arithmetic unit in figure 15.  However, the functions of the unit, described in paragraphs 41, 48, and 86, are not clearly tied to a particular structural element.  These functions could, for example, be tied to a processor, or the functions could all be comprised of program instructions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strolle et al. (U.S. Patent No. 6,246,827), referred herein as Strolle.
Regarding claim 1, Strolle teaches a video generation device comprising: a first processor which obtains an image, the image including a spatial frequency component an absolute value of which is larger than zero and having a temporal frequency an absolute value of which is equal to or smaller than a first value, from an input video (col 20, lines 53-67; col 21, line 61 through col 22, line 3; col 24, lines 10-15); and a second processor which obtains a luminance motion component having a temporal frequency an absolute value of which is equal to or larger than a second value, wherein the luminance motion component is a component corresponding to the image and the second value is larger than the first value (col 21, lines 3-26; col 24, lines 40-49; col 10, lines 31-38).

Claims 2 and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chae et al. (U.S. Patent No. 9,269,290), referred herein as Chae.
Regarding claim 2, Chae teaches a video generation device comprising: an image extractor which obtains a static image from an input video (col 8, lines 20-22 and 31-36); and a luminance motion component extractor which subtracts a luminance static component, the luminance static component being obtained from the static image, from a luminance component of each of several pieces of frames in the input video so as to obtain a luminance motion component (col 8, lines 59-67; col 9, lines 10-31).

Regarding claim 5, Chae teaches the device according to Claim 4, wherein the arithmetic unit generates the second video including only the luminance motion component obtained for the frames in the input video (col 13, lines 54-60; col 14, lines 25-40 and 61-67).
Regarding claims 6 and 7, the limitations of these claims substantially correspond to the limitations of claims 4 and 5, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3/1 is rejected under 35 U.S.C. 103 as being unpatentable over Strolle, in view of Tian et al. (U.S. Patent Application Publication No. 2007/0206117), referred herein as Tian.
Regarding claim 3, Strolle teaches that the video generation device according to Claim 1 comprises memory for storing data (see, for example, col 24, lines 33-39), but does not explicitly teach a non-transitory computer readable recording medium having stored therein a program for making a computer function as the video generation device.  Tian teaches a video generation device for processing spatial and temporal frequency data to determine areas of slower motion and areas of faster motion based on a luminance motion component (paras 56-64, 68, and 73), wherein the device may be comprised of a non-transitory computer readable recording medium having stored therein a program for making a computer function as the video generation device (fig 3B and para 42).  It would have been obvious to one of ordinary skill in the art to embody the device in this manner because as is well known in the art, and shown in Tian, this enables flexibility in both programming and cross-platform communication such that the device can be embodied in any general or special purpose machine.

Claims 3/2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chae, in view of Tian.
Regarding claim 3, Chae teaches that the video generation device according to Claim 2 comprises memory for storing data (see, for example, col 8, lines 15-19), but does not explicitly teach a non-transitory computer readable recording medium having stored therein a program for making a computer function as the video generation 
Regarding claim 8, Chae teaches that the video generation device according to any one of Claims 4 or 5 comprises memory for storing data (see, for example, col 8, lines 15-19), but does not explicitly teach a non-transitory computer readable recording medium having stored therein a program for making a computer function as the video generation device.  Tian teaches a video generation device for processing spatial and temporal frequency data to determine areas of slower motion and areas of faster motion based on a luminance motion component (paras 56-64, 68, and 73), wherein the device may be comprised of a non-transitory computer readable recording medium having stored therein a program for making a computer function as the video generation device (fig 3B and para 42).  It would have been obvious to one of ordinary skill in the art to embody the device in this manner because as is well known in the art, and shown in Tian, this enables flexibility in both programming and cross-platform communication such that the device can be embodied in any general or special purpose machine.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Backus; Illusory motion from change over time in the response to contrast and luminance; Journal of Vision; December 2005.
Kato (U.S. Patent No. 5,875,003); Apparatus and method for encoding a digital video signal.
Ferguson (U.S. Patent Application Publication No. 2003/0053698); Temporal processing for realtime human vision system behavior modeling.
Lainema (U.S. Patent Application Publication No. 2003/0202594); Method for coding motion in a video sequence.
Handjojo (U.S. Patent Application Publication No. 2006/0146187); Adaptive interlace-to-progressive scan conversion algorithm.
Sahraie (U.S. Patent Application Publication No. 2010/0141894); Vision exercising apparatus.
Fujibayashi (U.S. Patent Application Publication No. 2008/0123985); Image adjustment amount determination device, image adjustment amount determination method, image adjustment amount determination program, and image processing device.
Wang (U.S. Patent Application Publication No. 2011/0075042); Method and system for advanced motion detection and decision mechanism for a comb filter in an analog video decoder.

Kurtz (U.S. Patent Application Publication No. 2013/0015245); Printed dynamic optical illusion images.
Kurtz (U.S. Patent Application Publication No. 2013/0016409); Method for providing dynamic optical illustion images.
Kurtz (U.S. Patent Application Publication No. 2013/0016415); System for controlling dynamic optical illusion images.
Jacobs (U.S. Patent Application Publication No. 2017/0272737); Faster state transitioning for continuous adjustable 3Deeps filter spectacles using multi-layered variable tint materials.
Jacobs (U.S. Patent Application Publication No. 2019/0068960); Faster state transitioning for continuous adjustable 3Deeps filter spectacles using multi-layered variable tint materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613